Citation Nr: 1802675	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, sciatic nerve, and in excess of 20 percent from August 31, 2016.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from May 2009 to October 2009 and October 2010 to December 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran timely perfected appeals to the Board.

The Board previously remanded these issues in August 2016 for additional evidentiary development, to include new VA examinations.

The issues of entitlement to initial ratings in excess of 10 percent for a lumbar spine disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 2011 to August 2016, the Veteran's radiculopathy of the right lower extremity was productive of no more than a mild impairment.

2.  Since August 2016, the Veteran's radiculopathy of the right lower extremity was productive of no more than a moderate impairment.



CONCLUSIONS OF LAW

1.  From December 2011 to August 2016, the schedular criteria for a rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2.  Since August 2016, the schedular criteria for a rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Evaluations

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

The right lower extremity radiculopathy is rated as impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  A 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis; while a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

December 2011 to August 2016

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity with sciatic nerve involvement from December 2011 to August 2016

The Veteran's post-service medical records indicate treatment for lumbar radiculopathy following discharge from service.  VA Medical Center (VAMC) notes report lumbar pain that did not radiate down his legs in January 2012.  In February 2012, the Veteran reported intermittent numbness and tingling in his right leg and toes that started within the week.  In June 2012, the Veteran's radicular symptoms were again noted as intermittent.  While the Veteran sought private chiropractic treatment for his lumbar and cervical spine disabilities, those records do not reflect a more severe assessment of his sciatic nerve radiculopathy.

The Veteran underwent a VA examination to assess his lumbar disability in April 2012.  In that examination, the examiner found normal muscle strength without atrophy.  He exhibited normal reflexes and a normal sensory examination.  The examiner noted mild intermittent pain in the right lower extremity associated with the sciatic nerve.  There was no other radiculopathy noted, and the overall assessment was mild radiculopathy of the sciatic nerve in the right lower extremity.

In sum, the medical evidence of record reflects an overall mild impairment caused by the Veteran's sciatic nerve radiculopathy through this initial period on appeal.  Post-service VAMC records reflect intermittent numbness and tingling of the right lower extremity.  The Veteran's April 2012 VA examination similarly reports intermittent symptomatology associated with impairment of his sciatic nerve.  Overall, the Veteran's sciatic nerve impairment and resulting radiculopathy resulted in a mild impairment.

The Board recognizes that the Veteran believes his radiculopathy to be more severe than initially assessed.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Nerve impingement is medical condition, and the severity of such an impairment is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's VAMC treatment records consistently indicate intermittent symptoms of right lower extremity radiculopathy.  The Veteran's VA examination similarly reflects a mild impairment overall with intermittent symptoms attributable to impairment of the sciatic nerve.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right lower extremity radiculopathy is more severe than initially evaluated, the Board ultimately affords the objective medical evidence of record, which demonstrates a mild overall impairment, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent must be denied.

Since August 2016

The Veteran contends that he is entitled to an evaluation in excess of 20 percent since August 31, 2016.

In August 2016, the Veteran underwent a VA examination to assess his ongoing radiculopathy.  The examiner noted radiculopathy of the right lower extremity associated with the sciatic nerve that was moderate in nature.  There was moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength was normal.  Reflexes were slightly hypoactive, and there was decreased sensation in the right lower leg, ankle, foot and toes.  Gait was normal.  The examiner found moderate incomplete paralysis of the sciatic nerve with no functional impact.  Subsequent evidence of record does not suggest a heightened severity of this condition.

The Board recognizes that the Veteran believes his radiculopathy to be more severe than assessed since the August 2016 VA examination.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr, 21 Vet. App. at 307-08.  Nerve impingement is medical condition, and the severity of such an impairment is a medical determination outside the realm of common knowledge of a lay person.  See Jandreau, supra.  The Veteran's VA examination similarly reflects a moderate incomplete paralysis of the sciatic nerve.  Evidence of record following this examination does not indicate symptoms more severe than assessed in the examination.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right lower extremity radiculopathy is more severe than evaluated, the Board ultimately affords the objective medical evidence of record, which demonstrates a moderate incomplete paralysis of the sciatic nerve, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity since August 31, 2016 must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, sciatic nerve, and in excess of 20 percent from August 31, 2016 is denied.


REMAND

Unfortunately, remand is again necessary to properly adjudicate the remaining issues on appeal.

As emphasized by the Veteran's representative in a November 2016 appellate brief, the examinations pertaining to his cervical and lumbar spine disabilities did not comply with the remand instructions from the Board in August 2016.  While the Veteran was tested in weight-bearing and non-weight bearing, there is no indication that the examiner assessed both active and passive ranges of motion in the examinations.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's cervical and lumbar spine disabilities.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of his cervical and lumbar spine disabilities.  The examiner should review the entire claims file, with particular attention to any lay statements as to flare-ups.  The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for the joint. 

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any requested finding or test cannot be accomplished, the reason for this should be fully explained.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


